Name: Commission Implementing Decision (EU) 2017/2352 of 14 December 2017 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2017) 8356)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  Europe;  trade;  agricultural policy;  international trade;  agricultural activity;  means of agricultural production
 Date Published: 2017-12-16

 16.12.2017 EN Official Journal of the European Union L 336/31 COMMISSION IMPLEMENTING DECISION (EU) 2017/2352 of 14 December 2017 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2017) 8356) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) The experience gained with the application of Commission Implementing Decision (EU) 2015/789 (2), in particular since its last amendment by Implementing Decision (EU) 2016/764 (3), has shown that several further measures need to be taken and that certain provisions of that Decision should be adapted to ensure a more effective approach against the further introduction into, and spread within, the Union of Xylella fastidiosa (Wells et al.) (hereinafter: the specified organism). (2) Notwithstanding the necessity of carrying out surveys based on the level of risk assessed at Member State level, experience has shown that surveys should be carried out in a more thorough and harmonised manner to ensure that all Member States achieve the same level of precaution against the specified organism. For that reason, when carrying out those surveys, Member States should take into account the relevant technical guidelines issued by the Commission. (3) As referred to in international standards, the identification of the specified organism has been proven to be most reliable when based on at least two different tests, based on different biological principles or targeting different parts of the genome. The list of those tests should be available in a Commission database that should be public to ensure transparency. As the identification of the specified organism outside the demarcated areas requires a different level of sensitivity of the tests, there should be specific tests for demarcated areas and for areas other than demarcated areas. (4) For transparency purposes, Member States should publish their national contingency plans on the internet. (5) Scientific evidence referred to by the European Food Safety Authority (EFSA) in the Scientific Opinion of January 2015 (4) indicates the possibility of genetic recombination between different subspecies of the specified organism found in other parts of the world, affecting new plant species which were never found infected before by the subspecies concerned. Therefore, in order to ensure a more precautionary approach, and given the fact that different subspecies have recently been reported within the Union, it is important to clarify that where more than one subspecies of the specified organism have been found in an area, that area should be demarcated with regard to the specified organism and all of its possible subspecies. In addition, where the identification of the presence of a subspecies is pending, the Member State concerned should, on a precautionary basis, also demarcate that area with regard to the specified organism and all of its possible subspecies. (6) Experience has shown that, while carrying out surveys within the buffer zones, the allocation of resources has to be prioritised according to the level of phytosanitary risk. Therefore, in the buffer zones, it would be proportionate to set out that the respective survey is based on a grid split into 100 m Ã  100 m squares within a zone of a width of at least 1 km surrounding the infected zone, and a grid split into 1 km Ã  1 km squares within the rest of the buffer zone. (7) Based on current experience, and in line with scientific evidence reported by EFSA, the immediate removal of all host plants, irrespective of their health status, located within a radius of 100 m around the infected plants, increases the prospects for successful eradication of the specified organism. Compared to the containment measures, where the removal of plants is limited only to those found infected and only if located in some parts of the demarcated area, the removal of all host plants provides a higher level of guarantee vis-Ã -vis asymptomatic infections and thus the status of the specified organism in the area. It is therefore proportionate to reduce the width of the buffer zone surrounding the infested zone from 10 km to 5 km in all cases where the demarcated zone is established for the purpose of eradication. However, that width should remain 10 km in the case of demarcated areas established for the purpose of containment, because of the need to adopt a more precautionary approach due to the more extended presence of the specified organism in those demarcated areas. (8) It is also proportionate to reduce that buffer zone to 1 km, under certain conditions which would guarantee that no further spread of the specified organism occurred, as well as the immediate removal of the infected plants and appropriate monitoring of the situation. Similarly, it is proportionate to allow the lifting of a demarcated area, after 12 months since its initial establishment, if an intensive sampling scheme is adopted to ensure the absence of the specified organism from that area. (9) For the purpose of increasing transparency and public information about the measures taken against the specified organism, Member States should publish and update the list of demarcated areas in their territory, and the Commission should further publish and update its list of those areas as notified by the Member States. (10) Experience has shown that it is proportionate to allow that a demarcated area is not established where the specified organism has been found in a site with proven physical protection from the vectors of that organism. That approach is proportionate because of the low risk of spread of the specified organism and the higher possibility to immediately eliminate that organism due to the controlled environment of its appearance. (11) Member States should have the option to authorise the planting of some or all host plants within the infected zones under containment outside the 20 km area adjacent to the buffer zone, under relevant conditions, to ensure more flexibility for the respective Member State. In doing so, they should give preference to plants belonging to varieties assessed to be tolerant or resistant to the specified organism, with the aim of reducing the level of bacterial inoculum in the respective areas. (12) In order to respect the tradition and history of a particular location, Member States should have the option to decide that host plants officially designated as plants of historic value do not need to be removed if they are not infected with the specified organism, even if they are located within a radius of 100 m around the plants which have been tested and found to be infected by the specified organism. However, and in order to prevent their potential infection and the spread of the specified organism, they should be subject to particular conditions. (13) In order to ensure that the monitoring of the presence of the specified organism in the demarcated areas takes place at appropriate times and for purpose of legal certainty, it should be specified that such monitoring and the respective inspections take into account the relevant technical guidelines issued by the Commission. (14) For reasons of clarity and legal certainty, it is appropriate to limit the infected zones in which containment measures may be applied to those zones listed in an Annex to Implementing Decision (EU) 2015/789. (15) Taking into account the developments of the specified organism in the Union and the recognition of containment areas also in other parts of the Union, the removal of the plants should apply to the whole containment area where the specified organism is found to be present based on official surveys. However, in order to protect the rest of the Union territory, those official surveys should be carried out at least in proximity of sites of production authorised to move specified plants out of the demarcated areas, in proximity of the sites of plants with particular cultural, social and scientific value, and in areas within the infected zone measuring 20 km from the border of that infected zone. However, this requirement should not apply in the case of islands which are entirely containment areas and are situated more than 10 km to the nearest Union land territory, given that these islands are in any event physically isolated. (16) Due to the low phytosanitary risk as assessed by EFSA in March 2016 (5), it is appropriate to allow the movement of specified plants which belong to varieties proven to be not susceptible to one or more of the subspecies of the specified organism, out of the demarcated areas without plant passports prepared and issued in accordance with Commission Directive 92/105/EEC (6). (17) Based on the flight dispersal capacity of the insect vectors, it is appropriate and more proportionate to authorise the movement of specified plants from production sites surrounded by a zone with a width of 100 meters which has been subject to inspections twice per year and where all of the plants found to have symptoms, or to be infected with the specified organism, have been removed immediately. For reasons of consistency, a similar rule should apply to sites of production in third countries where the specified organism is known to be present. (18) Experience has shown that production sites where host plants are grown outside demarcated areas are subject to annual inspections, and, in the case of symptoms, subject to sampling and testing to ensure a higher level of confidence concerning the absence of the specified organism. Therefore, and in order to ensure a harmonised level of protection in the Union, the respective requirements for those sites should be adopted. (19) The species of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L., and Prunus dulcis (Mill.) D.A. Webb have proven to be recurrently infected by the specified organism and provide an easy pathway for the spread of the disease within the Union. Although trace-back activities are still ongoing to confirm the source of the infected plants detected in the Union based on the precautionary basis, those specified plants should only be grown in sites that are subject to annual official inspection, sampling and testing to confirm the absence of the specified organism. Due to the higher susceptibility of those plants to the specified organism, the presence of that organism should be identified on the basis of at least two positive tests, of which at least one should be a molecular test, listed in the respective Commission database. (20) A similar requirement should apply to third countries where the specified organism is not known to occur yet. In addition, when moving those plants within the Union, professional operators should keep records for at least three years in order to ensure traceability and follow-up official inspections as appropriate. (21) Implementing Decision (EU) 2015/789 lays down strict provisions for the movement of certain plant species (host plants) within the Union as being found infected by the European isolates of the specified organism. Those host plants are subject to strict conditions even if they are never grown within a demarcated area. (22) At the same time, a temporary authorisation has been granted to Belgium, the Czech Republic, France and Spain by Commission Implementing Decision (EU) 2017/167 (7), allowing the certification of pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC (8) and produced in the field under non-insect proof conditions. Several of those species, namely Juglans regia L., Olea europaea L., Prunus amygdalus Batsch, P. amygdalus Ã  P. persica, P. armeniaca L., P. avium (L.) L., P. cerasus L., P. domestica L., P. domestica Ã  P. salicina, P. dulcis (Mill.) D.A. Webb, P. persica (L.) Batsch, and P. salicina Lindley are known to be susceptible to the European and non-European isolates of the specified organism and are listed as specified plants in Annex I to Implementing Decision (EU) 2015/789. (23) Giving the emerging threat from the specified organism for the Union territory, the authorisation for the certification of those pre-basic mother plants and that pre-basic material, which derogates from the insect-proof growing condition, should be complemented by alternative phytosanitary guarantees, even if the plants are not situated in an area demarcated pursuant to Implementing Decision (EU) 2015/789. (24) Therefore, those pre-basic mother plants and that pre-basic material which are subject to Implementing Decision (EU) 2017/167 should only be moved within the Union territory if they are accompanied by a plant passport. The purpose is to guarantee that those pre-basic mother plants and that pre-basic material, as well as all propagating material and fruit plants produced, are free from the specified organism. Furthermore, the pre-basic mother plants and the pre-basic material concerned should be subject to visual inspection, sampling and molecular testing to ensure the absence of the specified organism, while preserving the health status of those plants and that material during the propagation process. (25) Finally, all plant species which have been identified as specified plants by the Commission since the last amendment of Implementing Decision (EU) 2015/789 should be included in Annex I to that Decision. (26) Implementing Decision (EU) 2015/789 should therefore be amended accordingly. (27) In order to allow professional operators and responsible official bodies to adapt to the new requirements concerning the movement of plants for planting, other than seeds, of species of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L., and Prunus dulcis (Mill.) D.A. Webb, the respective provision should apply from 1 March 2018. (28) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food, and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Implementing Decision (EU) 2015/789 Implementing Decision (EU) 2015/789 is amended as follows: (1) Article 3 is replaced by the following: Article 3 Surveys of the specified organism in the territories of the Member States and identification 1. Member States shall conduct annual surveys for the presence of the specified organism in their territory on the specified plants. Those surveys shall be carried out by the responsible official body, or under official supervision of the responsible official body. They shall consist of visual examinations and, in the case of any suspicion of infection by the specified organism, collection of samples and testing. Those surveys shall be based on sound scientific and technical principles and shall be carried out at appropriate times of the year with regard to the possibility to detect the specified organism by visual inspection, sampling and testing. Those surveys shall take account of the available scientific and technical evidence, the biology of the specified organism and its vectors, the presence and biology of specified plants, and any other appropriate information, concerning the presence of the specified organism. They shall also take into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website (*1). 2. The presence of the specified organism in areas other than demarcated areas, shall be screened by one molecular test, and in case of positive results, its presence shall be identified by carrying out, in line with international standards, at least one more positive molecular test. Those tests shall be listed in the Commission database of tests for the identification of the specified organism and its subspecies and target different parts of the genome. The presence of the specified organism in demarcated areas shall be screened by one test, and in case of positive results, its presence shall be identified by carrying out, in line with international standards, at least one positive molecular test. Those tests shall be listed in the Commission database of tests for the identification of the specified organism and its subspecies. 3. The Commission shall manage and update the database referred to in paragraph 2 and provide public access to it. The tests listed in that database shall be divided into two categories, depending on their appropriateness for the identification of the specified organism and its subspecies in demarcated areas and in areas other than demarcated areas. (*1) Guidelines for the survey of Xylella fastidiosa (Wells et al.) in the Union territory http://ec.europa.eu/food/sites/food/files/plant/docs/ph_biosec_legis_guidelines_xylella-survey.pdf" (2) In Article 3a, paragraph 4 is replaced by the following: 4. Member States shall, on request, communicate their contingency plans to the Commission and shall inform all relevant professional operators through publication on the internet. (3) Article 4 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Where the presence of the specified organism is identified, the Member State concerned shall without delay demarcate an area in accordance with paragraph 2, hereinafter demarcated area. By way of derogation from the first subparagraph, where the presence of one particular subspecies of the specified organism is confirmed, the Member State concerned may demarcate an area with regard to that subspecies only. Where the presence of more than one subspecies of the specified organism is identified, the Member State concerned shall demarcate that area with regard to the specified organism and all of its possible subspecies. Where the identification of the presence of a subspecies is pending, the Member State concerned shall demarcate that area with regard to the specified organism and all of its possible subspecies. The identification of the presence of the subspecies shall be based on the results of tests referred to in Article 3(2). (b) In paragraph 2, the fourth subparagraph is replaced by the following: The buffer zone shall be of a width of at least 5 km surrounding the infected zone. The buffer zone may be reduced to a width of no less than 1 km if there is a high degree of confidence that the initial presence of the specified organism did not result in any spread, and if all of the following conditions have been fulfilled: (a) all host plants, irrespective of their health status, have been immediately removed within a radius of 100 m around the plant found infected; (b) no other plants have been found infected by the specified organism in the infected zone since the eradication measures have been taken, on the basis of official tests carried out at least once during the course of the year, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website. Those tests shall be based on a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 1 % or above, and targeting symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones; (c) a delimiting survey has been carried out in a zone with a width of at least 5 km surrounding the infected zone, concluding that the specified organism has not been found present in that zone. That survey shall be based on a grid split into 100 m Ã  100 m squares within a zone of a width of at least 1 km surrounding the infected zone, and a grid split into 1 km Ã  1 km squares within the rest of the buffer zone. In each of those squares, the Member State concerned shall carry out visual inspections of the specified plants and sample and test symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones; (d) no vectors carrying the specified organism have been detected in the infected zone since the eradication measures have been taken, on the basis of tests carried out twice during the flight season of the vector, and in accordance with international standards. Those tests shall lead to the conclusion that natural spread of the specified organism is excluded. When reducing the width of the buffer zone, the Member State concerned shall immediately notify the Commission and the other Member States of the justification for that reduction. In the case of an infected zone for the purpose of containment measures as referred to in Article 7(1), the buffer zone shall be of a width of at least 10 km. (c) Paragraphs 4 and 5 are replaced by the following: 4. Member States shall keep and update a list of the demarcated areas established in their respective territories and shall publish that list and any updates. They shall notify the Commission of their list and any updates in accordance with Commission Implementing Decision 2014/917/EU (*2). On the basis of those notifications, the Commission shall update and publish its list of demarcated areas. 5. Where based on the surveys referred to in Article 3 and on the monitoring referred to in Article 6(7) the specified organism is not detected in a demarcated area for a period of 5 years, this demarcation may be lifted. In such cases, the Member State concerned shall notify the Commission and other Member States. By way of derogation from the first subparagraph, where the Member State concerned has reduced the buffer zone to a width of no less than 1 km pursuant to the fourth subparagraph of paragraph 2, that Member State may lift that demarcated area after 12 months since its initial establishment, if both of the following conditions are fulfilled: (a) as result of the measures taken pursuant to the fourth subparagraph of paragraph 2, it is concluded with a high degree of confidence that the initial presence of the specified organism was an isolated case and no further spread occurred in the respective demarcated area; (b) as practically close to the time of lifting, official tests have been carried out within the demarcated area, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 1 % in accordance with international standards, and targeting symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. Where a demarcated area is lifted pursuant to the second subparagraph, the specified plants located in the previously established demarcated area shall be subject to intensive surveys during the following two years. That survey shall be carried out using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 1 % or above in accordance with international standards and based on scientific and technical principles related to the potential spreading of the specified organism in the immediate surroundings, and targeting symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. When lifting the demarcated area after 12 months since its initial establishment, the Member State concerned shall immediately notify the Commission and the other Member States of the justification for that lifting. (*2) Commission Implementing Decision 2014/917/EU of 15 December 2014 setting out detailed rules for the implementation of Council Directive 2000/29/EC as regards the notification of the presence of harmful organisms and of measures taken or intended to be taken by the Member States (OJ L 360, 17.12.2014, p. 59)." (d) In paragraph 6, point (a) is replaced by the following: (a) there is evidence that the specified organism was recently introduced into the area with the plants on which it was found, or that the specified organism has been found in a site with physical protection from the vectors of that organism; (4) In Article 5, paragraph 2 is replaced by the following: 2. By way of derogation from paragraph 1, the Member State concerned may grant authorisations for the planting of the host plants within the infected zones listed in Annex II where containment measures pursuant to Article 7 are applied, except in the 20 km area referred to in Article 7(7)(c). When granting those authorisations, the Member State concerned shall give preference to host plants belonging to varieties assessed as being resistant or tolerant to the specified organism. (5) Article 6 is amended as follows: (a) the following paragraph 2a is inserted: 2a. By way of derogation from point (a) of paragraph 2, Member States may decide that individual host plants officially designated as plants with historic value do not need to be removed, provided that all of the following conditions have been fulfilled: (a) the host plants concerned have been sampled and tested in accordance with Article 3(2) and have been confirmed not to be infected by the specified organism; (b) the individual host plants or the area concerned have been appropriately physically isolated from the vectors in such a way that those plants do not contribute to the further spread of the specified organism; (c) appropriate agricultural practices for the management of the specified organism and its vectors have been applied. Before a derogation is granted, the Member State concerned shall notify the Commission with the outcome of the sampling and testing referred to in point (a), the description of the measures referred to in points (b) and (c) which are intended to be taken, the justification for them, and the location of the individual plants. The Commission shall publish the list and the location of the host plants for which such derogation is granted. Each of those plants shall be officially inspected, during the flight season of the vector, for symptoms of the specified organism and for checking the appropriateness of the physical isolation. When symptoms are present, the plant shall be subject to sampling and testing for the presence of the specified organism. (b) Paragraph 7 is replaced by the following: 7. The Member State concerned shall monitor the presence of the specified organism by annual surveys, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website. It shall carry out visual inspections of the specified plants and sample and test symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones, in accordance with the respective provisions of Article 3(1) and (2). In buffer zones, the surveyed area shall be based on a grid split into 100 m Ã  100 m squares within a zone of a width of at least 1 km surrounding the infected zone, and a grid split into 1 km Ã  1 km squares within the rest of the buffer zone. In each of those squares, the Member State concerned shall carry out visual inspections of the specified plants and sample and test symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. (6) Article 7 is amended as follows: (a) Paragraphs 1 and 2 are replaced by the following: 1. By way of derogation from Article 6, only in an infected zone listed in Annex II the responsible official body of the Member State concerned may decide to apply the containment measures set out in paragraphs 2 to 7 (hereinafter: containment area). 2. The Member State concerned shall remove all plants which have been found to be infected by the specified organism on the basis of the official surveys referred to in paragraph 7. That removal shall take place immediately after the official identification of the presence of the specified organism. All necessary precautions shall be taken to avoid spreading of the specified organism during and after removal. (b) Paragraph 7 is replaced by the following: 7. The Member State concerned shall monitor the presence of the specified organism by annual official surveys, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, at least in the following locations: (a) in the proximity of the sites referred to in Article 9(2); (b) in the proximity of the sites of plants with particular cultural, social or scientific value; (c) within an infected zone listed in Annex II and situated within an area measuring at least 20 km from the border of that infected zone with the rest of the Union territory. Those surveys shall be based on a grid split into 100 m Ã  100 m squares. In each of those squares, the Member State concerned shall carry out visual inspections of the specified plants and sample and test symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones, in accordance with the respective provisions of Article 3(1) and (2). The Member State concerned shall immediately notify the Commission and the other Member States of any official identification of the presence of the specified organism in the locations referred to in point (c). Point (c) of the first subparagraph shall not apply in the case of islands which are entirely containment areas and are situated more than 10 km to the nearest Union land territory. (7) Article 9 is amended as follows: (a) In paragraph 1, the first subparagraph is replaced by the following: 1. This Article shall only apply to the movement of specified plants other than: (a) plants which have been grown for the entire production cycle in vitro; or (b) plants belonging to varieties of specified plants listed in Annex III. (b) In paragraph 2, points (d), (e) and (f) are replaced by the following: (d) it is surrounded by a zone with a width of 100 meters which has been subject to official inspections twice per year and where all the plants found to be infected with the specified organism or to have symptoms, have been immediately removed and appropriate phytosanitary treatments against the vectors of the specified organism have been applied before that removal; (e) it is subject to phytosanitary treatments at appropriate times of the year to maintain freedom from vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (f) it is subjected annually, together with the zone referred to in point (d), to at least two official inspections, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website; (c) Paragraphs 7 and 8 are replaced by the following: 7. Specified plants which have been grown for at least part of their life in a demarcated area shall only be moved to and within the Union territory, if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (*3). 8. Host plants which have never been grown inside the demarcated areas shall only be moved within the Union if the following conditions have been fulfilled: (a) they have been grown in a site that is subject to annual official inspection, and, in the case of symptoms of the specified organism, sampling, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, as well as testing in line with international standards for the presence of the specified organism; (b) they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. However, plants for planting, other than seeds, of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L. and Prunus dulcis (Mill.) D.A. Webb, shall only be moved within the Union if they have been grown in a site that is subject to annual official inspection, sampling, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, as well as testing in line with international standards for the presence of the specified organism, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability the level of presence of infected plants of 5 %. By way of derogation from the first subparagraph of Article 3(2), the presence of the specified organism shall be screened by one test, and in case of positive results, its presence shall be identified by carrying out, in line with international standards, at least one positive molecular test. Those tests shall be listed in the Commission database of tests for the identification of the specified organism and its subspecies. Sampling shall target symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. Without prejudice to Part A of Annex V to Directive 2000/29/EC, no plant passport shall be required for the movement of the host plants referred to in this paragraph to any person acting for purposes which are outside his trade, business or profession, and who acquires those plants for his own use. (*3) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22)." (d) The following paragraph 9 is added: 9. Without prejudice to paragraph 8, pre-basic mother plants as defined in Article 1(3) of Commission Implementing Directive 2014/98/EU (*4) or pre-basic material as defined in Article 2(5) of Council Directive 2008/90/EC (*5) which belong to the species Juglans regia L., Olea europaea L., Prunus amygdalus Batsch, P. amygdalus Ã  P. persica, P. armeniaca L., P. avium (L.) L., P. cerasus L., P. domestica L., P. domestica Ã  P. salicina, P. dulcis (Mill.) D.A. Webb, P. persica (L.) Batsch, and P. salicina Lindley and which have been grown outside the demarcated areas and spent at least part of their life outside insect proof facilities, shall only be moved within the Union if they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC and if the following conditions have been fulfilled: (a) they are subject to the authorisation provided for in Commission Implementing Decision (EU) 2017/167 (*6); (b) within the shortest possible time prior to their movement, they have been subjected to visual inspection, sampling and molecular testing for the presence of the specified organism carried out in accordance with international standards. Without prejudice to Part A of Annex V to Directive 2000/29/EC, no plant passport shall be required for the movement of the pre-basic mother plants and pre-basic material referred to in this paragraph to any person acting for purposes which are outside his trade, business or profession, and who acquires those plants for its own use. (*4) Commission Implementing Directive 2014/98/EU of 15 October 2014 implementing Council Directive 2008/90/EC as regards specific requirements for the genus and species of fruit plants referred to in Annex I thereto, specific requirements to be met by suppliers and detailed rules concerning official inspections (OJ L 298, 16.10.2014, p. 22)." (*5) Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (OJ L 267, 8.10.2008, p. 8)." (*6) Commission Implementing Decision (EU) 2017/167 of 30 January 2017 temporarily authorising Belgium, the Czech Republic, France and Spain to certify pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC, produced in the field under non-insect-proof conditions (OJ L 27, 1.2.2017, p. 143)." (8) Article 10 is amended as follows: (a) The following paragraph 2a is inserted: 2a. Paragraphs 1 and 2 shall also apply to the supply of plants for planting of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L. and Prunus dulcis (Mill.) D.A. Webb which have never been grown within a demarcated area. (b) Paragraph 3 is replaced by the following: 3. Professional operators shall keep the records referred to in paragraphs 1, 2 and 2a for 3 years from the date on which the respective lot was supplied to or by them. (9) In Article 16, the following second subparagraph is added: Plants for planting, other than seeds, of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L., and Prunus dulcis (Mill.) D.A. Webb shall only be introduced into the Union if they have been grown in a site that is subject to annual official inspection, with sampling and testing carried out at the appropriate times on those plants for the presence of the specified organism and in accordance with international standards, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability the level of presence of infected plants of 5 %, and targeting symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. (10) In Article 17(4), points (c), (d) and (e) are replaced by the following: (c) it is surrounded by a zone with a width of 100 meters which has been subject to official inspections twice per year and where all of the plants found to be infected with the specified organism or to have symptoms have been immediately removed, and appropriate phytosanitary treatments against the vectors of the specified organism have been applied before that removal; (d) at appropriate times throughout the year, it is subject to phytosanitary treatments to maintain freedom from vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (e) it is subjected annually, together with the zone referred to in point (c), to at least two official inspections during the flight season of the vector; (11) Annex I is amended in accordance with Annex I to this Decision. (12) Annex II is replaced by the text set out in Annex II to this Decision. (13) Annex III is added, the text of which is set out in Annex III to this Decision. Article 2 Deferred application Point (7)(c) of Article 1 as regards the second subparagraph of Article 9(8) of Implementing Decision (EU) 2015/789 shall apply from 1 March 2018. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 14 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (OJ L 125, 21.5.2015, p. 36). (3) Commission Implementing Decision (EU) 2016/764 of 12 May 2016 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (OJ L 126, 14.5.2016, p. 77). (4) EFSA Journal 2015;13(1):3989, 262 pp., doi:10.2903/j.efsa.2015.3989 (5) EFSA Journal 2016; 14(10):4601, 19 pp. doi:10.2903/j.efsa.2016.4601 (6) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (7) Commission Implementing Decision (EU) 2017/167 of 30 January 2017 temporarily authorising Belgium, the Czech Republic, France and Spain to certify pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC, produced in the field under non-insect proof conditions (OJ L 27, 1.2.2017, p. 143). (8) Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (OJ L 267, 8.10.2008, p. 8). ANNEX I Annex I to Implementing Decision (EU) 2015/789 is amended as follows: (1) The following entries are inserted in alphabetical order: Acacia dealbata Link Anthyllis hermanniae L. Calicotome villosa (Poiret) Link Cercis siliquastrum L. Chenopodium album L. Chitalpa tashkentensis T. S. Elias & Wisura Cytisus villosus Pourr. Eremophila maculata F. Muell. Erigeron bonariensis L. Erigeron sumatrensis Retz. Erysimum Fraxinus Genista corsica (Loisel.) DC. Helichrysum italicum (Roth) G. Don Heliotropium europaeum L. Lavandula Ã  allardi (syn. Lavandula Ã  heterophylla) Lavandula Ã  intermedia Pelargonium Phagnalon saxatile (L.) Cass. Phillyrea latifolia L. Rosa canina L. Streptocarpus (2) The following entries are deleted: Chitalpa tashkinensis T. S. Elias & Wisura Fraxinus americana L. Fraxinus dipetala hook. & Arn. Fraxinus latifolia Benth Fraxinus pennsylvanica Marshall Metrosideros excelsa Sol. ex Gaertn Pelargonium graveolens L'HÃ ©r.. ANNEX II ANNEX II Infected zones referred to in Article 4(2) which are containment areas within the meaning of Article 7(1) PART A Infected zone in Italy The infected zone of Italy includes the following areas: 1. The province of Lecce 2. Municipalities located in the province of Brindisi: Brindisi Carovigno Ceglie Messapica, Only land registry plots (Fogli) 11, 20 to 24, 32 to 43, 47 to 62, 66 to 135 Cellino San Marco Erchie Francavilla Fontana Latiano Mesagne Oria Ostuni Only land registry plots (Fogli) 34 to 38, 48 to 52, 60 to 67, 74, 87 to 99, 111 to 118, 141 to 154 and 175 to 222 San Donaci San Michele Salentino San Pancrazio Salentino San Pietro Vernotico San Vito dei Normanni Torchiarolo Torre Santa Susanna Villa Castelli 3. Municipalities located in the province of Taranto: Avetrana Carosino Faggiano Fragagnano Grottaglie Only land registry plots (Fogli) 5, 8, 11 to 14, 17 to 41, 43 to 47 and 49 to 89 Leporano Only land registry plots (Fogli) 2 to 6 and 9 to 16 Lizzano Manduria Martina Franca Only land registry plots (Fogli) 246 to 260 Maruggio Monteiasi Monteparano Pulsano Roccaforzata San Giorgio Ionico San Marzano di San Giuseppe Sava Taranto Only: (Section A, land registry plots (Fogli) 49, 50, 220, 233, 234, 250 to 252, 262, 275 to 278, 287 to 293 and 312 to 318) (Section B, land registry plots (Fogli) 1 to 27) (Section C, land registry plots (Fogli) 1 to 11) Torricella PART B Infected zone in France The infected zone in France includes the following area: The region of Corsica PART C Infected zone in Spain The infected zone in Spain includes the following area: The Autonomous Community of Balearic Islands ANNEX III ANNEX III Varieties of specified plants which are non-susceptible to the respective strain of the subspecies of the specified organism, as referred to in point (b) of the first subparagraph of Article 9(1) Varieties Species of varieties Subspecies of specified organism Cabernet Sauvignon Vitis vinifera L. Xylella fastidiosa subsp. pauca ST 53 Negroamaro Vitis vinifera L. Xylella fastidiosa subsp. pauca ST 53 Primitivo Vitis vinifera L. Xylella fastidiosa subsp. pauca ST 53